United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                                In the                               May 23, 2005
           United States Court of Appeals                      Charles R. Fulbruge III
                      for the Fifth Circuit                            Clerk
                          _______________

                            m 04-41307
                          Summary Calendar
                          _______________



                        IN THE MATTER OF:
                           SAM DILLON,

                                               Debtor.


                  SAM DILLON AND PAM DILLON,

                                               Appellants,

                               VERSUS

TEXAS COMMISSION ON ENVIRONMENTAL QUALITY AND MICHAEL GROSS,

                                               Appellees.


                    _________________________

              Appeal from the United States District Court
                   for the Eastern District of Texas
                         m 9:04-CV-92-RHC
                         m 9:04-CV-93-RHC
                         m 9:04-CV-94-RHC
                         m 9:04-CV-95-RHC
                ______________________________
Before DAVIS, SMITH, and DENNIS,                         tingent, liquidated, unsecured debt that a
Circuit Judges.                                          debtor may have to receive relief under chap-
                                                         ter 13, see 11 U.S.C. § 109(e)), the court de-
JERRY E. SMITH, Circuit Judge:*                          nied confirmation of the Dillons’ chapter 13
                                                         plan, denied their motions for a hardship dis-
   Pro se appellants Sam and Pam Dillon ap-              charge pursuant to 11 U.S.C. § 1328(b), and
peal the district court’s order that affirmed the        dismissed their chapter 13 case without preju-
bankruptcy court’s finding that they are ineli-          dice. The district court affirmed the bank-
gible for relief under chapter 13 of the Bank-           ruptcy court’s rulings.
ruptcy Code. Finding no error, we affirm.
                                                                                II.
                       I.                                   We review the bankruptcy court’s factual
    Sam Dillon and his wife filed for chapter 13         findings for clear error and its legal conclu-
bankruptcy about three years after Dillon had            sions de novo. See Lambert v. Miss. State Tax
received a chapter 7 discharge. The Texas                Comm’n, 179 F.3d 281, 284 (5th Cir. 1999).
Commission on Environmental Quality                      Findings of fact are clearly erroneous if we
(“TCEQ”)SSthe Texas state agency charged                 have a definite and firm conviction that a mis-
with enforcing environmental lawsSSfiled a               take has been made. See Mabey v. Southwest-
timely claim against Dillon in connection with           ern Elec. Power Co., 150 F.3d 503, 513 (5th
the chapter 13 filing for governmental fines,            Cir. 1998). “Strict application of the clearly
penalties, and other liabilities arising from al-        erroneous rule is particularly important whe[n]
leged unlawful operation of public water utili-          the district court has affirmed the bankruptcy
ties. The Dillons objected to TCEQ’s initial             court’s findings.” Coston v. Bank of Malvern,
claim, asserting that they should not be fined           987 F.2d 1096, 1099 (5th Cir. 1992).
for periods before or during the pendency of
their chapter 7 proceeding. TCEQ amended                     The Dillons are pro se, so their briefs are
its claim to assert an unsecured interest in             liberally construed and not held to the standard
$337,000 in fines and penalties only for unla-           of exactitude expected of briefs by attorneys.
wful operation allegedly conducted between               See, e.g., Amin v. Universal Life Ins. Co., 706
the dates of the chapter 7 discharge and the             F.2d 638, 640 n.1 (5th Cir. 1983). But, “pro
chapter 13 filing.                                       se litigants have no general immunity from the
                                                         rule that issues and arguments not briefed on
   The bankruptcy court denied the Dillons’              appeal are abandoned.” Geiger v. Jowers,
objection to TCEQ’s amended claim, finding               2005 U.S. App. LEXIS 4572, at *4 n. 6 (5th
that the debtor had continued to operate the             Cir. Mar. 21, 2005).
water systems after the chapter 7 discharge.
Because TCEQ’s unsecured claim exceeded                                         III.
$290,925 (the maximum amount of non-con-                     The Dillons assert that the trustee, TCEQ,
                                                         and the Internal Revenue Service (“IRS”) are
                                                         liable for violating a plethora of federal stat-
   *                                                     utes, Texas regulations, and provisions in the
     Pursuant to 5TH CIR. R. 47.5, the court has
                                                         United States and Texas constitutions. As a
determined that this opinion should not be publis-
hed and is not precedent except under the limited
                                                         threshold matter, we refrain from considering
circumstances set forth in 5TH CIR. R. 47.5.4.           the claims made against the IRS, because they

                                                     2
are wholly irrelevant to the issues presented by              The Dillons point to nothing in the record
the instant appeal; the IRS is not a party to this        that is probative of their assertion that TCEQ’s
action, and the asserted liability has no                 claim was forged and fraudulent. Mere
colorable impact on the issues that are present           conclusional assertions do not demonstrate
vis-á-vis the parties that are properly part of           that the bankruptcy court was clearly errone-
this action. Moreover, because the Dillons                ous in its factual finding that the claim was
merely string-cite the provisions and fail to in-         legitimate. Even assuming arguendo that the
clude any facts or brief any argument explain-            bankruptcy court erred in approving TCEQ’s
ing why these laws were violated or how                   claim for $460,000 when it had requested only
finding liability under them would affect the             $337,000, that would not affect the disposition
disposition in the district and bankruptcy                of the case, because $337,000 plainly exceeds
courts, the claims are deemed waived for in-              the $290,525 jurisdictional threshold limit for
adequate briefing.1                                       chapter 13 bankruptcy relief established by §
                                                          109(e).
                       IV.
    As the district court properly found, the                 Because the bankruptcy court did not err in
dispositive issue is whether the bankruptcy               allowing TCEQ’s claim for at least $290,525,
court properly allowed TCEQ’s claim, over                 the Dillons are ineligible for relief under chap-
the Dillons’ objection, for an amount that ex-            ter 13, because the debt exceeded the jurisdic-
ceeded $290,525; under 11 U.S.C. § 109(e),                tional limits established in §109(e). The re-
an individual may not obtain relief under chap-           maining rulings of the bankruptcy court are
ter 13 unless, at the time of the petition, the           correct as a matter of law, because they flow
aggregated non-contingent, liquidated, un-                from the Dillons’ ineligibility for relief under
secured debts are lower than that amount.                 chapter 13; the court appropriately denied
Liberally construing the arguments presented              certification of their plan, denied a hardship
in the Dillons’ brief, they assert only two co-           discharge,3 and dismissed their case without
herent challenges to the bankruptcy court’s al-           prejudice.
lowance of TCEQ’s claim: (1) that the claim
was fraudulent and (2) that it was error to ap-              AFFIRMED.
prove the claim for $460,000 when the amen-
ded claim was for $337,000.2


   1
      See F ED. R. APP. P. 28(a)(9)(A); see also
United States v. Martinez, 263 F.3d 436 (5th Cir.
                                                             2
2001) (noting that failure adequately to brief an             (...continued)
issue on appeal can constitute waiver of that argu-       assert that the claim was not aggregated, non-
ment); Geiger, 2005 U.S. App. LEXIS 4572, at *4           contingent, liquidated and unsecured, as required
n. 6 (“[P]ro se litigants have no general immunity        for disqualifying a party from chapter 13 relief
from the rule that issues and arguments not briefed       under § 109(e).
on appeal are abandoned.”).
                                                             3
                                                               A hardship discharge may be granted by the
   2
     The Dillons do not argue that the method of          bankruptcy court only “[a]t any time after the con-
calculating TCEQ’s claim was in error, nor do they        firmation of the plan.” 11 U.S.C. § 1328(b)
                                    (continued...)        (emphasis added).

                                                      3